Citation Nr: 0027669	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  96-45 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
chondromalacia patella of the right knee.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel

INTRODUCTION

The veteran had active military service from August 1984 to 
June 1987.  This matter is at the Board of Veterans' Appeals 
(Board) from a June 1996 decision by the Department of 
Veterans Affairs (VA) Oakland Regional Office (RO) which 
increased the evaluation of the service-connected 
chondromalacia patella of the right knee from zero to 10 
percent.  In March 1997, he appeared at a personal hearing at 
the RO.  Based on subsequent action by the RO and the 
veteran's representative, the additional issues of 
entitlement to increased ratings, beyond 10 percent, for 
service-connected right hip and right Achilles tendinitis are 
addressed in the Remand below. 

FINDINGS OF FACT

1.  The most current medical evidence reflects that the 
veteran's right knee disability is manifested by 
characteristic pain with patellar chondromalacia and 
arthralgia, fairly characterized as moderate; most recently, 
the range of right knee motion was from full extension to 110 
degrees flexion, with pain on hyperextension.

2.  His right knee disability is not productive of recurrent 
and severe subluxation or lateral instability; it is not 
manifested by dislocated cartilage with frequent episodes of 
locking and effusion; and it is not manifested by limitation 
of motion to at least 15 degrees of flexion or 20 degrees or 
more of extension. 


CONCLUSION OF LAW

The criteria for a disability rating of 20 percent for 
chondromalacia patella of the right knee have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.40, 4.71a, Diagnostic Code 5257 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Service medical records show that the veteran sustained in-
service injuries to his right knee on at least two occasions.  
He filed a claim of service connection for a right knee 
injury in January 1988.  By June 1988 rating decision, the RO 
granted service connection for chondromalacia patella of the 
right knee, and rated it zero percent disabling under 
Diagnostic Code 5257.  In April 1996, he requested an 
increased rating for the right knee disability, contending it 
had increased in severity.  

On May 1996 VA examination, the veteran complained of an 
inability to engage in activities that put undue stress on 
his right knee, such as running or backpacking.  The 
examination revealed no sign of joint effusion or crepitus.  
The right knee seemed slightly weaker than the left on 
extension, and pain was elicited when the examiner tried to 
bring the right knee from full extension.  Flexion of the 
right knee was to 135 degrees, and extension was to zero 
degrees.  X-ray studies were interpreted as normal.  The 
diagnosis was chronic right knee pain, "probably secondary 
to chondromalacia."

By June 1996 decision, the RO increased the evaluation of the 
service-connected right knee disability from zero to 10 
percent.  The veteran initiated a timely appeal in August 
1996.  In the substantive appeal, he stated that the right 
knee pain was constant and he described it as "moderate to 
severe."  

The veteran informed the RO that he had been treated at a 
private medical facility, "Doctors on Duty," and he 
provided that facility's mailing address  In September 1996, 
the RO attempted to contact the private medical facility to 
obtain records pertaining to the veteran.  The RO request was 
returned by the Postal Service with an indication that there 
was no such address.  In response to an RO request for 
records sent to a "Doctors on Duty" at a different address, 
the RO was informed that "we have no record on [the 
veteran]."  In October 1996, the RO notified the veteran of 
the inability to obtain his private medical records, and 
requested his assistance in obtaining the reports, including 
a correct address for "Doctors on Duty."  The record does 
not reveal a response by the veteran to that RO request.

At the March 1997 hearing, the veteran described his right 
knee pain as "medium."  He complained of right knee 
instability, swelling, stiffness, and tiredness on a daily 
basis.  He reported that his right knee would often "give 
out" while walking.  He testified that he experienced a 
"heightened state" of right knee pain three to four times a 
year.  He stated that he worked as a manufacturing 
supervisor, which required near-constant standing and 
walking.  He stated that he was receiving Social Security 
benefits, and was receiving rehabilitation services through 
the State of California.  He reported that he was studying 
part-time toward a bachelor of science, electronic 
engineering degree.  He responded affirmatively when asked if 
a 20 percent evaluation under Diagnostic Code 5257 would 
satisfy his appeal.

On June 1997 VA examination, the veteran complained that his 
right knee ached daily.  He reported that he lost several 
jobs since he separated from service.  On examination, there 
was some minor cracking on motion, but no enlargement or 
definite crepitus.  Flexion was to 120 degrees, extension was 
to zero degrees, and no instability was found.  There was 
moderate tenderness over the medial portion of the patella.  
His gait revealed a definite limp, which the examiner noted 
was due to pain.  X-ray studies showed no abnormality.  The 
diagnosis was patellofemoral syndrome with chondromalacia of 
the right knee.  The June 1997 examination also revealed 
right hip pain and right ankle Achilles tendinitis, which 
were considered by the examiner to be secondary to the 
service-connected right knee disability.

By June 1998 decision, the RO granted service connection for 
degenerative changes of the right hip, rated 10 percent 
disabling; and granted service connection for right Achilles 
tendinitis, rated zero percent disabling.  In the same 
decision, the prior 10 percent evaluation for chondromalacia 
patella of the right knee was continued.

The claims file was not available for review by the physician 
during VA examination in August 1998.  The veteran complained 
that he could no longer engage in any sports due to right 
knee pain.  He stated that the pain increased when he drove 
or when he walked more than a mile.  The examination revealed 
that extension was "normal."  The physician found that 
flexion of the right knee was decreased approximately 10 
degrees compared to the normal left knee.  There was no 
apparent instability.  There was no pain elicited on the 
patella or on palpation of the patella.  Pain was noted on 
the patellar tendon below the patella and all the way to the 
tibial tuberosity.  The diagnosis was pain in the right knee, 
right ankle, and right hip of uncertain etiology.

The RO contacted the Social Security Administration (SSA) in 
January 1999 in a effort to obtain pertinent Social Security 
disability records.  In its response, the SSA reported that 
the veteran was not entitled to disability benefits or SSI 
benefits, and there was no medical file available.  The 
veteran was also requested to execute a release authorizing 
the RO to obtain pertinent medical records from State 
Rehabilitation of California.  The record shows that the 
veteran has not, to date, executed the requested release.

On November 1999 VA examination, the veteran reported that 
the frequency and duration of the right knee pain had 
increased to such a degree that climbing up and down stairs 
was difficult, and bending his knee and sitting caused 
excruciating pain.  He complained of a throbbing sensation in 
his right knee, and stated that it became swollen once a 
month.  He stated that he had to stop and stretch after 
driving for an hour, and that standing became uncomfortable 
after 1/2 hour.  The examination showed that right knee flexion 
was to 110 degrees, and extension was "full."  
Hyperextension was painful, as was patellar tracking for 
movement of the patella.  Tenderness was noted relative to 
the patella.  There was no mediolateral instability of the 
right knee, and X-ray studies were interpreted as normal.  
The pertinent diagnosis was right knee arthralgia, status 
post traumatic injury to the right knee, and chondromalacia 
of the right knee.  Commenting on a "DeLuca examination," 
the physician estimated that right knee range of motion, 
speed of motion, and strength were each approximately 10 
percent restricted.  Endurance for activities, especially 
during a flare-up, was approximately 20 to 30 percent 
restricted, especially when it involved climbing a ladder or 
stairs, or going up and down hills.

II.  Legal Criteria and Analysis - Increased Rating

The veteran contends that his service-connected right knee 
disability is more disabling than contemplated by the current 
rating.  Generally, an allegation that a service-connected 
disability has increased in severity is sufficient to 
establish a well-grounded claim seeking an increased rating.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Here, the 
claim is well grounded; thus, VA has a duty to assist.

The Board recognizes that the most recent medical evidence 
available for review is the report of VA examination in 
November 1999.  As noted, the RO attempted to obtain medical 
records from the SSA, and was informed by that agency that no 
such records were available.  The veteran was asked to sign a 
form authorizing the release of records from State 
Rehabilitation of California, but there is no evidence of a 
response to that request.  The RO has attempted, at least 
twice, to obtain treatment records from a private facility 
where the veteran was allegedly treated for his right knee 
disability, but such attempts proved fruitless.  The record 
reflects that the veteran has not furnished any private 
medical records on his own behalf.

Significantly, the veteran's own testimony in March 1997, as 
it pertained to the nature and severity of his right knee 
disability, appears entirely consistent with the clinical 
findings on VA examination in November 1999, and remains 
essentially unchanged from clinical findings reported in the 
additional VA examinations outlined above.  Thus, the Board 
finds that the November 1999 examination report, reviewed in 
conjunction with the other VA examinations of record, 
adequately describes the nature and severity of the veteran's 
right knee disability to a degree which permits a full and 
fair determination as to the issue now on appeal.  In light 
of the determinations below, the Board's finds that no 
further development is required to comply with 38 U.S.C.A. § 
5107(a).

Under applicable criteria, disability ratings are determined 
by application of a schedule of ratings, based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.  In regard to any request for an 
increased schedular evaluation, the Board will only consider 
the factors as enumerated in the applicable rating criteria.  
See Massey v. Brown, 7 Vet. App. 204 (1994).  

The present level of disability is of primary concern; the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
The degree of impairment resulting from a disability is a 
factual determination and the Board's primary focus in such 
cases is upon the current severity of the disability.  Id. at 
57-58; Solomon v. Brown, 6 Vet. App. 396 (1994).  

In rating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  Functional impairment shall also be evaluated 
on the basis of lack of usefulness, and the effects of the 
disability upon the person's ordinary activity.  38 C.F.R. § 
4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

As noted, the veteran's right knee disability is rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5257, which provides that 
knee impairment with recurrent subluxation and lateral 
instability warrants 10 percent evaluation when slight, 20 
percent evaluation when moderate, and 30 percent evaluation 
when severe.  A 30 percent evaluation is the maximum rating 
permitted under Code 5257.

Other codes applicable to disabilities involving the knees 
and legs include 38 C.F.R. § 4.71a, Code 5258 (1999), which 
provides that evidence of dislocated semilunar cartilage with 
frequent episodes of "locking," pain, and effusion into the 
joint warrants a 20 percent disability rating.  However, 
medical evidence does not suggest that the veteran currently 
suffers from dislocated semilunar cartilage with frequent 
episodes of "locking," pain, and effusion into the right 
knee joint.  Thus, an evaluation of the veteran's disability 
under Code 5258 is not warranted.

Code 5260 (1999) provides for evaluation of limitation of 
flexion of the legs.  Limitation of leg flexion is rated 10 
percent disabling when limited to 45 degrees, 20 percent when 
limited to 30 degrees, and 30 percent when limited to 15 
degrees.

38 C.F.R. § 4.71a, Code 5261 (1999) provides for evaluation 
of limitation of extension of the legs.  Limitation of 
extension of a leg is rated 10 percent disabling when limited 
to 10 degrees, 20 percent when limited to 15 degrees, 30 
percent when limited to 20 degrees, 40 percent when limited 
to 30 degrees, and 50 percent when limited to 45 degrees.

A knee disability may also be rated under Code 5256 (1999), 
which provides for evaluation of bony fixation (ankylosis) of 
the knee.  However, as there is no evidence of record tending 
to show that the veteran's right knee disability involves 
ankylosis, Code 5256 is not for application in this case.  
Similarly, as the evidence does not establish that the 
veteran suffers from impairment of the tibia and fibula, 
application of 38 C.F.R. § 4.71a, Code 5262 (1999), which 
provides for evaluation of impairment of the tibia and 
fibula, is not applicable to this case. 

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

As previously stated, a 10 percent rating under Code 5257 is 
warranted for slight knee impairment, a 20 percent rating is 
warranted for moderate impairment, and a 30 percent rating is 
warranted for severe impairment.  Terms such as "slight," 
"moderate," and "severe" are not defined in the rating 
criteria.  Rather than applying a mechanical formula, it is 
incumbent on the Board to arrive at an equitable and just 
decision after having evaluated the evidence.  38 C.F.R. § 
4.6 (1999).  Terminology such as "slight," "moderate," and 
"severe" are used by VA examiners and others, and although 
an element of evidence to be considered by the Board, are not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (1999).

In this case, the current symptoms of the veteran's right 
knee chondromalacia patella most nearly approximate a 20 
percent disability evaluation under Code 5257.  Here, the 
totality of the evidence (most significantly the recent 
findings on medical examination in November 1999) 
consistently shows that the veteran's right knee disability 
is productive of characteristic pain which imposes a 
limitation of function that can be fairly characterized as 
moderate impairment of the right knee.  The VA physician who 
examined the veteran in November 1999 did not characterize 
the right knee disability as either slight, moderate, or 
severe.  However, the majority of the examination reports 
outlined above provide express notations confirming the 
nature of his symptomatology.  Additionally, as revealed by 
the totality of evidence, pain and limitation of motion have 
caused the veteran additional functional loss.

The VA examination results, along with the veteran's 
testimony, serve to establish sufficient reasonable doubt 
regarding the increased severity of the symptoms of his right 
knee disability to warrant the assignment of a 20 percent 
rating for chondromalacia patella of the right knee.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  The evidence of record 
supports a rating of 20 percent for his right knee disability 
as VA physicians have reported his right knee pain, which is 
apparently chronic, is compatible with a 20 percent rating 
under Code 5257.  In short, the veteran's current disability 
picture more nearly approximates the schedular criteria for a 
20 percent rating for right knee chondromalacia.  38 C.F.R. 
§ 4.7.

Significantly, the most recent, competent evidence shows that 
the right knee ranges of motion do not establish that flexion 
of the right knee is limited to 15 degrees, such that would 
warrant a 30 percent rating under Code 5260.  Likewise, the 
competent evidence has shown that the ranges of motion of the 
right knee do not show that extension of the right knee is 
limited to 20 degrees or more, such as to warrant a 30 
percent or higher rating under Code 5261.  See 38 C.F.R. § 
4.71.  

Finally, the reports of VA examination adequately portray the 
functional loss due to pain, as well as the degree of loss of 
function due to weakened movement, excess fatigability, or 
incoordination, in accordance with 38 C.F.R. §§ 4.40 and 
4.45, and demonstrate that any such functional loss is 
contemplated by the assignment of a 20 percent disability 
rating under Code 5257.  In rendering this determination, the 
Board has considered all pertinent aspects of 38 C.F.R. Parts 
3 and 4 as required by the Court in Schafrath, 1 Vet. App. 
589.  The competent evidence of record does not provide a 
basis which permits an evaluation in excess of 20 percent 
rating.  Specifically, the medical findings do not 
demonstrate that the degree of impairment resulting from the 
veteran's right knee disability meets or more nearly 
approximates the criteria for a disability rating in excess 
of 20 percent.  


ORDER

A disability rating of 20 percent for chondromalacia patella 
of the right knee is granted, subject to the law and 
regulations governing the payment of monetary awards.



REMAND

As noted above, in June 1998 the RO granted service 
connection for degenerative changes of the right hip, rated 
10 percent disabling, and right Achilles tendinitis, rated 
zero percent disabling.  In December 1998 VA Form 646, the 
veteran's service representative argued that the pain in the 
veteran's Achilles tendon, as described on VA examination in 
August 1998, warranted an increased rating for that 
disability from zero to 10 percent or analogous to pain on 
motion in a joint.

By February 2000 rating decision, the RO continued the 
previous 10 percent rating of the degenerative changes of the 
right hip, and increased the rating of the right Achilles 
tendinitis from zero to 10 percent.  In a September 2000 VA 
Form 646, the veteran's representative stated that the issues 
currently on appeal included not only entitlement to an 
evaluation in excess of 10 percent for chondromalacia patella 
of the right knee, but also entitlement to evaluations in 
excess of 10 percent for both the degenerative changes of the 
right hip and the right Achilles tendinitis.

A written communication from a claimant or a representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the RO and a desire to contest 
the result will constitute a notice of disagreement.  
38 C.F.R. § 20.201 (1999).  While special wording is not 
required, a notice of disagreement must be in terms which can 
be reasonably construed as disagreement with a determination 
and a desire for appellate review.  Id.  Liberally construing 
the representative's language, the Board accepts the 
statements as a notice of disagreement with the following 
issues:  (1) entitlement to an evaluation in excess of 10 
percent for degenerative changes of the right hip; and (2) an 
evaluation in excess of 10 percent for right Achilles 
tendinitis.  See 38 C.F.R. § 20.201.  Therefore, the record 
reflects that the veteran, through his representative, has 
submitted a timely notice of disagreement with the June 1998 
decision which granted service connection for degenerative 
changes of the right hip and right Achilles tendinitis (and 
assigned initial disability ratings).  See 38 C.F.R. § 20.302 
(1999) (an appeal to the Board is commenced by a notice of 
disagreement which must be filed within one year of the date 
that the originating agency mailed the written notice of the 
determination to the claimant).  

Regarding the February 2000 decision which increased the 
evaluation of the right Achilles tendinitis from zero to 10 
percent, it is noted that the U.S. Court of Appeals for 
Veterans Claims (the Court) has held that on a claim for an 
increased rating, the appellant will generally be presumed to 
be seeking the maximum benefit allowed by law or regulations, 
and it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  The Court further held 
that, where a claimant has filed a notice of disagreement as 
to an RO decision assigning a particular rating, a subsequent 
RO decision awarding a higher rating, but less than the 
maximum available benefit, does not abrogate the appeal.  Id.  
Since the regulations provide for disability ratings greater 
than 10 percent for Achilles tendinitis, that matter remains 
in appellate status.

The Board notes that when there has been an RO adjudication 
of a claim and a notice of disagreement as to its denial, the 
claimant is entitled to a statement of the case, and the RO's 
failure to issue a statement of the case is a procedural 
defect requiring remand.  See Godfrey v. Brown, 7 Vet. App. 
398, 408-410 (1995).  Pursuant to the provisions of 38 C.F.R. 
§ 19.9(a) (1999), if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board is required to 
remand the case to the agency of original jurisdiction for 
the necessary action.  As is the case here, if a claim has 
been placed in appellate status by the filing of a notice of 
disagreement, the Board must remand the claim to the RO for 
preparation of a statement of the case as to that claim.  See 
Manlicon v. West, 12 Vet. App. 238 (1999); Godfrey, 7 Vet. 
App. at 408-410; see also Archbold v. Brown, 9 Vet. App. 124 
(1996); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).


Accordingly, this case is remanded to the RO for the 
following action:

The RO should issue a statement of the 
case to the veteran and his 
representative addressing the issues of 
entitlement to increased ratings beyond 
10 percent for his service-connected 
degenerative changes of the right hip and 
right Achilles tendinitis.  The veteran 
should also be advised of the time period 
in which to perfect his appeal.  
38 C.F.R. § 20.302(b).  Then, only if, 
the veteran files a timely substantive 
appeal, should the case be returned to 
the Board for appellate review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The veteran has the right to submit 
additional evidence and argument on the matter remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Veterans Law Judge
	Board of Veterans' Appeals

 

